TATE, Judge
(dissenting from denial).
Our decision denying penalties is in conflict with Tolbird v. Southern Insurance Co., La.App.2d Cir., 130 So.2d 535, certi-orari denied, which the District Court correctly followed. The insurer did not deny liability on the ground that its insured participated in any arson plot, and there is not a scintilla of believable evidence that she did so. Mere naked suspicion is not a ground upon which to refuse to pay a loss on a fire insurance policy. I am not impressed with many statements in the appellant’s brief which are not supported by any evidence introduced at the trial, nor by arguments on alleged out-of-record facts which the appellant did not see fit to introduce at the trial. Penalties for failure to pay a fire loss should not be denied on the basis of gossip and innuendo. I respectfully dissent.